

115 S2211 IS: Skylar's Law
U.S. Senate
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2211IN THE SENATE OF THE UNITED STATESDecember 7, 2017Mr. Manchin (for himself, Mr. Casey, Mr. Cornyn, Mr. Blumenthal, Mr. Tillis, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo establish a national endangered missing advisory communications network, and for other purposes.
	
 1.Short titleThis Act may be cited as Skylar's Law. 2.DefinitionsIn this Act:
 (1)CoordinatorThe term Coordinator means the EMA Network Coordinator designated under section 4(a). (2)EMA NetworkThe term EMA Network means the national endangered missing advisory communications network established under subsection (a).
			(3)Missing
 individualThe term missing individual refers to any individual who—
 (A)is reported to, or identified by, a law enforcement agency as a missing person; and
 (B)may be in danger of death or serious bodily injury. (4)StateThe term State means each of the 50 States, the District of Columbia, each Indian tribe (as defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e))), the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.
			3.National endangered missing advisory 
			 communications network
			(a)In
 generalThe Attorney General shall, subject to the availability of appropriations, establish a national endangered missing advisory communications network within the Department of Justice to provide assistance to regional and local search efforts for missing individuals through the initiation, facilitation, and promotion of local elements of the network (known as EMA plans) in coordination with States, units of local government, law enforcement agencies, and other concerned entities with expertise in providing services to families of missing individuals.
			(b)Coordination
 with AMBER Alert NetworkIn establishing the EMA Network under subsection (a), the Attorney General shall ensure that, when feasible, the EMA Network is able to operate in coordination with the AMBER Alert communications network, established under subtitle A of title III of the PROTECT Act (34 U.S.C. 20501 et seq.), to maximize the efficiency of both networks.
			4.EMA Network coordinator
			(a)National
 Coordinator within Department of JusticeThe Attorney General shall designate an individual of the Department of Justice to act as the national coordinator of the EMA Network. The individual so designated shall be known as the EMA Network Coordinator of the Department of Justice.
			(b)Duties of the
 CoordinatorIn acting as the national coordinator of the EMA Network, the Coordinator shall—
 (1)work with States to encourage the development of additional EMA plans in the network;
 (2)establish voluntary guidelines for States to use in developing EMA plans that will promote compatible and integrated EMA plans throughout the United States, including—
 (A)a list of the resources necessary to establish an EMA plan;
 (B)criteria for evaluating whether a situation warrants issuing an endangered missing advisory, taking into consideration both the need for immediate community notification and the need for the use of such advisories to be limited in scope because the effectiveness of the EMA Network may be affected by overuse, including criteria to determine—
 (i)whether the circumstances surrounding the disappearance of an individual warrant the issuance of an endangered missing advisory; and
 (ii)whether the individual who reports that an individual is missing is an appropriate and credible source on which to base the issuance of an endangered missing advisory;
 (C)a description of the appropriate uses of the EMA Network name to readily identify the nature of search efforts for missing individuals; and
 (D)recommendations on how to protect the privacy, dignity, independence, and autonomy of any missing individual who may be the subject of an endangered missing advisory;
 (3)work with States to ensure appropriate regional coordination of various elements of the network;
 (4)establish an advisory group to assist States, units of local government, law enforcement agencies, and other entities involved in the EMA Network with initiating, facilitating, and promoting EMA plans, which shall include—
 (A)to the maximum extent practicable, representation from the various geographic regions of the United States; and
 (B)members who are—
 (i)representatives of missing individual advocacy groups, law enforcement agencies, and public safety communications;
 (ii)broadcasters, first responders, dispatchers, and radio station personnel; and
 (iii)representatives of any other individuals or organizations that the Coordinator determines are necessary to the success of the EMA Network; and
 (5)act as the nationwide point of contact for—
 (A)the development of the network; and
 (B)regional coordination of alerts for missing individuals through the network.
					(c)Coordination
				(1)Coordination
 with other agenciesThe Coordinator shall coordinate and consult with the Secretary of Transportation, the Federal Communications Commission, and other appropriate offices of the Department of Justice in carrying out activities under this Act.
				(2)State and local
 coordinationThe Coordinator shall consult with local broadcasters and State and local law enforcement agencies in establishing minimum standards under section 5 and in carrying out other activities under this Act, as appropriate.
				(d)Annual
			 reports
 (1)In generalNot later than 2 years after the date of enactment of this Act, and annually thereafter, the Coordinator shall submit to Congress a report on the activities of the Coordinator and the effectiveness and status of the EMA plans of each State that has established or is in the process of establishing EMA plans.
 (2)ContentsEach report submitted under paragraph (2) shall include— (A)a list of States that have established EMA plans;
 (B)a list of States that are in the process of establishing EMA plans;
 (C)for each State that has established EMA plans, to the extent the data is available— (i)the number of endangered missing advisories issued;
 (ii)the number of individuals located successfully;
 (iii)the average period of time between the issuance of an endangered missing advisory and the location of the individual for whom such advisory was issued;
 (iv)the State agency or authority issuing endangered missing advisories, and the process by which endangered missing advisories are disseminated;
 (v)the cost of establishing and operating such EMA plans;
 (vi)the criteria used by the State to determine whether to issue an endangered missing advisory; and
 (vii)the extent to which missing individuals for whom endangered missing advisories were issued crossed State lines;
 (D)actions States have taken to protect the privacy and dignity of the individuals for whom endangered missing advisories are issued;
 (E)ways that States have facilitated and improved communication about missing individuals between families, caregivers, law enforcement officials, and other authorities; and
 (F)any other information the Coordinator determines to be appropriate.
					5.Minimum standards
			 for issuance and dissemination of alerts through EMA
			 Network
			(a)Establishment of
 minimum standardsSubject to subsection (b), the Coordinator shall establish minimum standards for—
 (1)the issuance of alerts through the EMA Network; and
 (2)the extent of the dissemination of alerts issued through the EMA Network.
				(b)Limitations
				(1)Voluntary
 participationThe minimum standards established under subsection (a) of this section, and any other guidelines and programs established under section 4, shall be adoptable on a voluntary basis only.
				(2)Dissemination of
 informationThe minimum standards shall, to the maximum extent practicable (as determined by the Coordinator in consultation with State and local law enforcement agencies), provide that appropriate information relating to the special needs of a missing individual (including health care needs) are disseminated to the appropriate law enforcement, public health, and other public officials.
				(3)Geographic
 areasThe minimum standards shall, to the maximum extent practicable (as determined by the Coordinator in consultation with State and local law enforcement agencies), provide that the dissemination of an alert through the EMA Network be limited to the geographic areas which the missing individual could reasonably reach, considering the missing individual’s circumstances and physical and mental condition, the modes of transportation available to the missing individual, and the circumstances of the disappearance.
				(4)Age
 requirementsThe minimum standards shall not include any specific age requirement for an individual to be classified as a missing individual for purposes of the EMA Network.
				(5)Privacy and
 civil liberties protectionsThe minimum standards shall— (A)ensure that alerts issued through the EMA Network comply with all applicable Federal, State, and local privacy laws and regulations; and
 (B)include standards that specifically provide for the protection of the civil liberties and sensitive medical information of missing individuals.
					(6)State and local
 voluntary coordinationIn carrying out the activities under subsection (a), the Coordinator may not interfere with the current system of voluntary coordination between local broadcasters and State and local law enforcement agencies for purposes of the EMA Network.
				6.Training and
 other resourcesThe Coordinator shall make available to States, units of local government, law enforcement agencies, and other concerned entities that are involved in initiating, facilitating, or promoting EMA plans, including broadcasters, first responders, dispatchers, public safety communications personnel, and radio station personnel—
 (1)training and educational programs related to the EMA Network and the capabilities, limitations, and anticipated behaviors of missing individuals, which shall be updated regularly to encourage the use of new tools, technologies, and resources in EMA plans; and
 (2)informational materials, including brochures, videos, posters, and web sites to support and supplement such training and educational programs.
 7.Use of amounts previously appropriatedThis Act shall be carried out using amounts appropriated to the Department of Justice to carry out the Missing and Exploited Children Program, including amounts appropriated to carry out the Missing Children's Assistance Act (34 U.S.C. 11291 et seq.), the PROTECT Act (Public Law 108–21; 117 Stat. 650), and the Victims of Child Abuse Act of 1990 (34 U.S.C. 20301 et seq.). No additional amounts are authorized to be appropriated to carry out this Act.